Citation Nr: 1810246	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral leg arthritis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 13, 2008 to December 31, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2006 to March 2008.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this case for additional development in September 2015.  The case has now been returned to the Board for appellate review.  

In accordance with the September 2015 Board directive, the RO referred the TDIU claim to the VA Director of Compensation and Pension (C&P) Services.  The Director adjudicated the issue and granted a TDIU for the period beginning on January 1, 2009 in her letter received in August 2017.  Since the original time period claimed for a TDIU beginning on March 13, 2008, the issue on the front page has been modified to reflect the change in the time period for which a TDIU is now claimed.  


FINDINGS OF FACT

1.  The September 2008 rating decision that denied a claim for service connection for bilateral leg arthritis was not timely appealed and became final.  

2.  New and material evidence has not been submitted to reopen the claim for service connection for bilateral leg arthritis.   

3.  The Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities since July 16, 2008.  



CONCLUSION OF LAW

1.  Evidence received since September 2008 rating decision is not new or material and the claim for entitlement to service connection for bilateral leg arthritis is not  reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for a TDIU have been met from July 16, 2008 to December 2, 2010.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  In particular, the September 2015 Board remand directed the AOJ to issue a notice letter advising the Veteran of the evidence needed to establish entitlement to the underlying claim for the benefit sought and the reasons for original denial of the claim.  The AOJ issued such letter in June 2016.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 .

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claim.  See 38 U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2017); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

Moreover, the AOJ referred the TDIU claim to the VA Director of the C&P Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) as directed by the September 2015 Board remand.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2017).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The last prior final denial for the claim for bilateral leg arthritis was in the September 2008 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  Therefore, the Board looks to the evidence submitted since September 2008 for new and material evidence.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran's service connection claim was denied in the September 2008 rating decision because there was neither evidence for current diagnosis of bilateral leg arthritis nor evidence for in-service incurrence.  See September 2008 rating decision, at 5.  The Board also notes that the Veteran was afforded a VA examination in August 2008 before the September 2008 adjudication, and this examination report reveals that the Veteran stated he had onset in 2007, but had no injury in service and reported that he had pain in the front and side of both legs, precipitated by walking and alleviated by non-walking.  A bilateral tib-vib x-ray was normal.  The examiner found no objective evidence for current diagnosis of bilateral leg arthritis.  

The evidence received since the AOJ's September 2008 rating decision consists of VA and non-VA medical reports, which include medical evidence received from the Social Security Administration (SSA).  However, none of the new evidence submitted is material because the newly submitted evidence does not relate to an unestablished fact necessary to substantiate whether the Veteran has a current diagnosis of the bilateral leg arthritis or whether there is any in-service incurrence that might be related to the claimed arthritis conditions.  There is still no evidence for a current diagnosis of bilateral leg arthritis or anything to indicate incurrence of an event that is related to his leg conditions.  

Therefore, the Veteran's petition to reopen the service-connection claim for bilateral leg arthritis is denied.  


III. TDIU

For the rating period from March 13, 2008 to December 2, 2010, the Veteran's service-connected disabilities do not meet the combined rating percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence of record suggests that the Veteran has not been employed since 2008 or 2009 due to the service connected lumbar spine disability and paranoid schizophrenia.  

VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities, but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16((a), the case must be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b) (2017).  

Consequently, the Board directed the AOJ to refer the TDIU claim to the Director of C&P Service.  The Director's Administrative Review of the extraschedular consideration is issued in August 2017 and is now associated with the Veteran's claims file.  

While the Director's decision is not considered binding, it will be considered as evidence in favor of the Veteran's claim.  Equally important is that it allows the Board to consider entitlement to an extraschedular TDIU in this decision.  38 C.F.R. § 4.16; Wages v. McDonald, 27 Vet. App. 233 (2015) (The Board is authorized to award extraschedular TDIU after obtaining the Director's decision.).  For the reasons that follow, the Board finds that entitlement to an extraschedular TDIU is warranted from July 2008.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Director of C&P Services found that the August 2008 VA examination revealed mild functional deficits due to schizophrenia, but the Veteran's service connected conditions deteriorated in January 2009 when he was admitted to the psychiatric ward.  See August 2017 C&P Director's Administrative Review.  Based on this finding of hospitalization, the Director established the time period for TDIU to be beginning on January1, 2009.  

After reviewing the entire record in the Veteran's claims file, the Board finds that the Veteran had been admitted to the psychiatric ward at Lakeview Center's Crisis Stabilization Unit (CSU) on July 16, 2008 for the first time before the admittance in January 2009 and that the reason for admission was basically the same psychiatric conditions of active hallucinations, as well as feeling depressed and paranoid and hearing voices.  This July 2008 admission seems to be the first instance of the Veteran's hospitalization due to his psychiatric condition since his separation from service.  He indicated also to the hospital personnel at the time of the July 2008 emergency admission that he was going to school at junior college at the time on a grant.  See July 2008 Lakeview Center psychiatric evaluation.  The record indicates that the Veteran was followed up after the July 2008 hospitalization regularly, but he was homeless in the month of October 2008.  See October 2008 VA social work note.  Also according to a November 2008 VA phone contact information, the Veteran's mother indicated that she was trying to convince the Veteran to move back to Florida where she lived.  See November 2008 addendum to VA mental health telephone encounter note.  The Veteran had a car accident in January 2009 and was also hospitalized then, as the Director found above, for his psychotic conditions.  He was again admitted involuntarily to the Lakeview CSU in March 2009.  The note taken by the medical staff then reports that the Veteran "has had previous psychiatric admission to the Lakeview CSU in July 2008 for basically the same problem of having an acute psychotic episode and decompensation."  See March 2009 Lakeview Psychiatric Evaluation.  

In light of the evidence summarized above, the Board finds that the Veteran's service-connected psychiatric conditions manifested to the extent that he became unable to gain and follow a substantially gainful occupation when he was first admitted to the psychiatric hospital involuntarily for the first time on July 16, 2008.

The Board recognizes that the August 2008 VA psychiatric examination found the Veteran's disorder not severe enough to interfere with occupational and social functioning.  See August 2008 VA examination report, at 8.  However, the Board finds that this examination result is less probative than the hospitalization reports above and the subsequent medical records documenting the deterioration in the Veteran's psychiatric condition since then, for the August 2008 examiner noted that "the validity of the Veteran's endorsement of symptoms during the current [August 2008] exam is unknown and his subjective symptoms cannot be deemed to be an accurate representation of his true psychiatric state."  

Therefore, resolving benefit of the doubt in favor of the Veteran, the Board finds that the Veteran became unable to gain and follow a substantially gainful occupation on July16, 2008 when he was involuntarily admitted to a psychiatric hospital for the first time since separation from service.  


ORDER

As new and material evidence has not been received, the petition to reopen the claim of entitlement to service connection for bilateral leg arthritis is denied.  

Entitlement to a TDIU is granted for the period beginning on July 16, 2008.   



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


